
	
		I
		112th CONGRESS
		2d Session
		H. R. 6067
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2012
			Ms. Ros-Lehtinen (for
			 herself, Mr. McKeon,
			 Mr. Chabot,
			 Mr. Mack, Mr. Burton of Indiana,
			 Mr. Rivera,
			 Mr. Diaz-Balart,
			 Mr. McCaul,
			 Mrs. Schmidt,
			 Mr. Duncan of South Carolina,
			 Mr. Turner of New York, and
			 Mr. Bilirakis) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committees on the Judiciary,
			 Financial Services, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To enhance the security of the Western Hemisphere and
		  bolster regional capacity and cooperation to counter current and emerging
		  threats, to promote cooperation in the Western Hemisphere to prevent the
		  proliferation of nuclear, chemical, and biological weapons, to secure universal
		  adherence to agreements regarding nuclear nonproliferation, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Western Hemisphere Security Cooperation Act of
			 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Definitions.
					Title I—Counterterrorism in the Western Hemisphere
					Sec. 101. Findings.
					Sec. 102. Statement of policy relating to Iran, Hezbollah, and
				other foreign terrorist organizations.
					Sec. 103. Statement of policy relating to certain international
				agreements.
					Sec. 104. Notifications relating to travel by Cuban Government
				officials within or to the United States.
					Sec. 105. Preventing oil benefits, land expropriation, and
				terrorism expansion.
					Sec. 106. Amendments to annual country reports on
				terrorism.
					Sec. 107. Amendments to international drug control
				certification procedures.
					Sec. 108. Amendment to international narcotics control strategy
				report.
					Sec. 109. International Law Enforcement Academy in San
				Salvador, El Salvador.
					Sec. 110. United States efforts in the Western
				Hemisphere.
					Sec. 111. Amendments to the Department of State Rewards
				Program.
					Sec. 112. Establishment of a Western Hemisphere Regional
				Coordination Center.
					Sec. 113. Transfer of funds to the Central American Regional
				Security Initiative.
					Sec. 114. Administration of security assistance programs for
				Central American countries.
					Sec. 115. Restriction on assistance for the Guatemalan
				Army.
					Title II—Nonproliferation of nuclear, chemical, and biological
				weapons in the Western Hemisphere
					Sec. 201. Findings.
					Sec. 202. Statement of policy regarding the proliferation of
				weapons-related nuclear, chemical, and biological materials, technology, and
				facilities.
					Sec. 203. Statement of policy regarding the small quantities
				protocol.
					Sec. 204. Securing adherence to agreements regarding nuclear
				nonproliferation by countries in the Western Hemisphere.
					Sec. 205. Halting the proliferation of nuclear fuel
				fabrication.
					Sec. 206. Cooperation with the Proliferation Security
				Initiative.
					Sec. 207. Establishment of the Western Hemisphere
				Nonproliferation Partnership Initiative.
					Sec. 208. Foreign policy controls.
					Sec. 209. Limitation on arms transfers.
					Sec. 210. Restrictions on nuclear cooperation with countries
				assisting the nuclear program of Venezuela or Cuba.
					Title III—Organization of American States
					Sec. 301. Actions regarding the Organization of American
				States.
					Title IV—Miscellaneous provisions
					Sec. 401. Prohibitions on engagement with certain Western
				Hemisphere countries.
					Sec. 402. Report.
				
			2.DefinitionsExcept as otherwise provided, in this
			 Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Affairs; and
				(B)the Committee on
			 Foreign Relations.
				(2)Nonhumanitarian
			 assistanceThe term nonhumanitarian assistance
			 means—
				(A)any assistance under the Foreign Assistance
			 Act of 1961 (including programs under title IV of chapter 2 of part I of such
			 Act, relating to the Overseas Private Investment Corporation), other
			 than—
					(i)disaster relief assistance, including any
			 assistance under chapter 9 of part I of such Act;
					(ii)assistance which
			 involves the provision of food (including monetization of food) or medicine;
			 and
					(iii)assistance for
			 refugees;
					(B)sales, or financing on any terms, under the
			 Arms Export Control Act; and
				(C)financing under the Export-Import Bank Act
			 of 1945.
				(3)State sponsor of
			 terrorismThe term
			 state sponsor of terrorism means a country the government of which
			 has been determined by the Secretary of State, for purposes of section 6(j) of
			 the Export Administration Act of 1979 (as continued in effect under the
			 International Emergency Economic Powers Act), section 620A of the Foreign
			 Assistance Act of 1961, section 40 of the Arms Export Control Act, or any other
			 provision of law, is a government that has repeatedly provided support for acts
			 of international terrorism.
			ICounterterrorism
			 in the Western Hemisphere
			101.FindingsCongress finds the following:
				(1)In 2004, a
			 Lebanese individual, having entered the United States illegally from Mexico,
			 was charged with supporting Hezbollah financially and was described by the
			 United States Attorney as a fighter, recruiter and
			 fundraiser.
				(2)In December 2006,
			 the Department of the Treasury designated nine individuals and two entities as
			 part of a network that is a major financial artery to Hezbollah in
			 Lebanon and announced an effort to target Hezbollah fundraising in the
			 tri-border area of Brazil, Argentina, and Paraguay.
				(3)In 2007, the
			 Chavez regime established routine civilian airline flights between Venezuela
			 and designated State Sponsors of Terrorism, Iran, and Syria.
				(4)In November 2007,
			 Interpol’s General Assembly agreed to issue red capture notices for the arrest
			 of a Hezbollah leader and five former senior Iranian officials charged by
			 Argentina in the 1994 Argentine Mutual Jewish Association (AMIA) terrorist
			 attack, in which 85 innocent people were killed and 300 more were
			 wounded.
				(5)In February 2008,
			 Director of National Intelligence Mike McConnell reported to Congress in his
			 presentation of the Intelligence Community’s Annual Threat Assessment that the
			 governments of Ecuador, Nicaragua, and Bolivia, to varying degrees, have
			 engaged in sharply anti-U.S. rhetoric, aligned with Venezuela and Cuba—and
			 increasingly Iran—on international issues, and advocated measures that directly
			 clash with U.S. initiatives.
				(6)In February 2008,
			 a United States Federal law-enforcement official shared, We’ve known for
			 some time that Islamic extremists groups were gaining momentum and exploiting
			 the region … Iran is no exception—now with Cuba and Venezuela, the door is
			 open..
				(7)Venezuela has
			 concluded nearly 200 bilateral agreements with Iran on military cooperation,
			 the sharing of intelligence, expanding financial cooperation, and initiating
			 cultural exchanges, among others.
				(8)According to
			 United States intelligence officials, Iran possesses the potential to use its
			 close relationship with Venezuela to facilitate the smuggling of people, drugs,
			 and weapons into the Western Hemisphere through terrorist proxy groups.
				(9)In March 2008, the
			 Colombian army led a raid against the Revolutionary Armed Forces of Colombia
			 and seized computers containing documents that suggest evidence of $300,000,000
			 in payments to the extremist organization from the Venezuelan Government,
			 high-level contacts by the FARC with officials from Ecuador and Venezuela, and
			 efforts by the FARC to obtain 50 kilograms of uranium.
				(10)In June 2008, the Department of the
			 Treasury designated two Venezuela-based supporters of Hezbollah, Ghazi Nasr al
			 Din and Fawzi Kan’an, along with two travel agencies owned and controlled by
			 Kan’an, explaining it is extremely troubling to see the Government of
			 Venezuela employing and providing safe harbor to Hezbollah facilitators and
			 fundraisers.
				(11)In October 2008,
			 the Department of the Treasury designated Banco Internacional de Desarollo,
			 C.A., a financial institution located in Venezuela, to be owned or controlled
			 by or acting or purporting to act for or on behalf of, directly or indirectly,
			 the Export Development Bank of Iran (EDBI). EDBI was designated for its role
			 in helping Iran violate United Nations sanctions and handle its illicit
			 transactions.
				(12)In May 2010, for the fifth year in a row,
			 the Department of State determined, pursuant to section 40A of the Arms Export
			 Control Act, that Venezuela was not cooperating fully with United States
			 antiterrorism efforts.
				(13)In February 2011, the Department of the
			 Treasury identified the Lebanese Canadian Bank as a financial institution of
			 primarily money laundering concern under section 311 of the USA
			 PATRIOT Act, for its role in facilitating the money laundering activities of an
			 international narcotics trafficking network with ties to Hezbollah. This
			 network is involved in moving illicit drugs and money laundering from South
			 America to Europe and the Middle East through West Africa.
				(14)In April 2011,
			 General Douglas Fraser, General of U.S. Southern Command, testified before
			 Congress that there are growing opportunities for military-to-military
			 connections between Iran and Venezuela and that there are
			 flights between Iran and Venezuela on a weekly basis and visas are not
			 required for entrance into Venezuela or Bolivia or Nicaragua.
				(15)In October 2011,
			 the Drug Enforcement Administration and the Federal Bureau of Investigation
			 charged two individuals for suspected participation in an Iranian Qods Force
			 plot to murder the Saudi Arabian Ambassador on United States soil.
				(16)In December 2011,
			 Univision aired a documentary titled The Iranian Threat that exposed a plan to
			 launch a cyber attack against the United States Government and nuclear
			 facilities involving Iran, Cuba, and Venezuela.
				(17)In January 2012, the Venezuelan Consul
			 General in Miami, was declared persona non grata by the Department of State for
			 her participation in a cyber attack and was expelled from the United
			 States.
				(18)A 2012 Drug Enforcement Administration
			 report identified 38 percent of the organizations on the Foreign Terrorist
			 Organizations list as having possible ties to the drug trade, underscoring the
			 fact that the fight against terrorism must also include a corresponding fight
			 against illicit drugs.
				(19)In January 2012,
			 Director of National Intelligence James R. Clapper reported to Congress in his
			 presentation of the Intelligence Community’s Annual Threat Assessment that
			 some Iranian officials have changed their calculus and are now willing
			 to conduct an attack in the United States.
				(20)In January 2012,
			 Henry Rangel Silva became the Defense Minister of Venezuela. The Department of
			 Treasury had previously designated Silva a drug kingpin in 2008
			 due to his involvement with the Revolutionary Armed Forces of Colombia.
				(21)In March 2012,
			 General Douglas Fraser, General of U.S. Southern Command, testified before
			 Congress that connections with Hezbollah and Hamas who have been in the
			 region for a number of years primarily still focused on supporting, conducting
			 illicit activity to provide funding support and logistic support back to parent
			 organizations within the Middle East.
				(22)The Inter-American Convention Against
			 Terrorism of the Organization of American States (OAS) commits all State
			 parties to establish domestic regulatory institutions that eradicate the
			 financing of terrorist offenses, cooperate with fellow signatories to control
			 borders, provide mutual legal assistance in counterterrorism efforts and
			 prosecution of terrorist offenses, and conform to all other stipulations of the
			 convention designed to prevent, punish, and eliminate terrorist
			 offenses.
				(23)The countries within the Western Hemisphere
			 that have ratified the Inter-American Convention Against Terrorism of the OAS
			 are Antigua & Barbuda, Argentina, Brazil, Canada, Chile, Colombia, Costa
			 Rica, Dominica, the Dominican Republic, Ecuador, El Salvador, Grenada,
			 Guatemala, Guyana, Honduras, Mexico, Nicaragua, Panama, Paraguay, Peru,
			 Trinidad & Tobago, the United States, Uruguay, and Venezuela.
				102.Statement of
			 policy relating to Iran, Hezbollah, and other foreign terrorist
			 organizationsIt shall be the
			 policy of the United States to—
				(1)undertake a whole-of-government approach to
			 deny Iran, or its proxies such as Hezbollah, or any other foreign terrorist
			 organization, agent, or instrumentality of either, the resources to engage in
			 activities that—
					(A)threaten United States national security,
			 its interests, and its allies;
					(B)provide safe haven
			 within the territories and boundaries of countries within the Western
			 Hemisphere; and
					(C)provide financial
			 support in order to carry out illicit activities around the globe; and
					(2)deter foreign investments and cooperation
			 of countries within the Western Hemisphere that would enhance the ability of
			 Iran, or any agent or instrumentality thereof, to develop nuclear, biological,
			 or chemical weapons.
				103.Statement of
			 policy relating to certain international agreementsTo enhance the security of the Western
			 Hemisphere and bolster regional capacity to counter terrorism, it shall be the
			 policy of the United States to promote the signing, ratification, and
			 implementation by all countries in the Western Hemisphere of the
			 following:
				(1)OAS AG/RES. 1840 (XXXII–O/02)
			 Inter-American Convention Against Terrorism.
				(2)Financial Action
			 Task Force (FATF) 40 Recommendations on Money Laundering (ML) and 9 Special
			 Recommendations (SR) on Terrorist Financing (TF).
				(3)The 1963 ICAO
			 Convention on Offences and Certain Other Acts Committed on Board
			 Aircraft.
				(4)The 1970 ICAO Convention for the
			 Suppression of Unlawful Seizure of Aircraft.
				(5)The 1971 ICAO Convention for the
			 Suppression of Unlawful Acts Against the Safety of Civil Aviation.
				(6)The 1973 United Nations Convention on the
			 Prevention and Punishment of Crimes Against Internationally Protected Person,
			 including Diplomatic Agents.
				(7)The 1979 United Nations International
			 Convention Against the Taking of Hostages.
				(8)The 1988 ICAO Protocol for the Suppression
			 of Unlawful Acts of Violence at Airports Serving International Civil Aviation,
			 Supplementary to the Convention for the Suppression of Unlawful Acts Against
			 the Safety of Civil Aviation.
				(9)The 1988 IMO Convention for the Suppression
			 of Unlawful Acts against the Safety of Maritime Navigation.
				(10)The 1988 IMO Protocol for the Suppression
			 of Unlawful Acts against the Safety of Fixed Platforms Located on the
			 Continental Shelf.
				(11)The 1991 ICAO Convention on the Marking of
			 Plastic Explosives for the Purpose of Detection.
				(12)The 1997 United Nations International
			 Convention for the Suppression of Terrorist Bombings.
				(13)The 1999 United Nations International
			 Convention for the Suppression of the Financing of Terrorism.
				(14)The 2001 United Nations S/Res/1373 Creation
			 of Counter Terrorism Committee (CTC).
				(15)The 2005 United Nations S/Res/1624
			 Prohibition of incitement to commit terrorist act or acts.
				(16)The 2010 ICAO Convention for the
			 Suppression of Unlawful Acts Relating to International Civil Aviation.
				104.Notifications
			 relating to travel by Cuban Government officials within or to the United
			 States
				(a)Travel within
			 United StatesThe Secretary
			 of State shall notify the appropriate congressional committees not less than 15
			 days prior to granting approval for travel by any Cuban official assigned to
			 the Cuban Interests Section in Washington, DC or the Cuban United Nations
			 Missions in New York, New York outside a 25-mile radius of the Cuban Interests
			 Section in Washington, DC or the Cuban United Nations Missions in New York, New
			 York, respectively.
				(b)Travel to the
			 United StatesThe Secretary
			 of State shall notify the appropriate congressional committees not less than 15
			 days prior to issuing a visa for travel of any Cuban Government official to the
			 United States
				(c)Matters To be
			 includedEach notification
			 required under subsection (a) and (b) shall include the following:
					(1)The name and rank
			 of the Cuban official for which the travel is approved.
					(2)The expected
			 dates, destination, and purpose of the travel.
					(3)A separate certification that the travel
			 does not pose a threat to United States interests and policy priorities and the
			 travel has been approved by the Director of the Federal Bureau of
			 Investigation, the Assistant Secretary of State for Diplomatic Security, and
			 the head of any other relevant department or agency. The certification may be
			 provided in a classified annex to the notification if applicable.
					105.Preventing oil
			 benefits, land expropriation, and terrorism expansion
				(a)Statement of
			 policyIt shall be the policy
			 of the United States to—
					(1)undertake the necessary measures to deny
			 the Government of Cuba, the Cuban Communist Party, or any agent or
			 instrumentality of either, the financial resources to engage in activities that
			 threaten—
						(A)United States national security, its
			 interests, and its allies;
						(B)Florida's marine
			 environment, including the most extensive living coral reef system in North
			 American waters and the third largest in the world;
						(C)the environment
			 and natural resources of the submerged lands located off Cuba's coast;
			 and
						(D)to prolong the
			 dictatorship that oppresses the Cuban people; and
						(2)deter foreign investments that would
			 enhance the ability of the Government of Cuba, or any agent or instrumentality
			 thereof, to develop its petroleum resources.
					(b)Exclusion from
			 the United States of aliens who contribute to the ability of Cuba To develop
			 petroleum resources located off Cuba's coast
					(1)In
			 generalThe Cuban Liberty and Democratic Solidarity (LIBERTAD)
			 Act of 1996 (22 U.S.C. 6021 et seq.) is amended by inserting after section 401
			 the following:
						
							402.Exclusion from
				the United States of aliens who contribute to the ability of Cuba To develop
				petroleum resources located off Cuba's coast
								(a)In
				generalThe Secretary of
				State shall deny a visa to, and the Secretary of Homeland Security shall
				exclude from the United States, any alien who the Secretary of State determines
				is a person who—
									(1)is an officer or principal of an entity, or
				a shareholder who owns a controlling interest in an entity, that, on or after
				the date of the enactment of the Western Hemisphere Security Cooperation Act of
				2012, has made or makes an investment that equals or exceeds $1,000,000 (or any
				combination of investments that in the aggregate equals or exceeds $1,000,000
				in any 12-month period), that contributes to the enhancement of the ability of
				the Government of Cuba, or any agent or instrumentality thereof, to develop
				petroleum resources of the submerged lands located off Cuba's coast; or
									(2)is a spouse, minor
				child, or agent of a person described in paragraph (1).
									(b)WaiverThe Secretary of State may waive the
				application of subsection (a) if the Secretary certifies and reports to the
				appropriate congressional committees, on a case-by-case basis, that the
				admission to the United States of a person described in subsection (a)—
									(1)is necessary for critical medical reasons
				or for purposes of litigation of an action under title III of this Act;
				or
									(2)is appropriate if
				the requirements of sections 204, 205, and 206 of this Act have been
				satisfied.
									(c)DefinitionsIn
				this subsection:
									(1)Agent and
				instrumentalityThe terms agent and
				instrumentality shall include the Cuban Communist Party.
									(2)DevelopThe
				term develop, with respect to petroleum resources, means the
				exploration for, or the extraction, refining, or transportation by pipeline or
				other means of, petroleum resources.
									(3)InvestmentThe term investment means any
				of the following activities if such activity is undertaken pursuant to an
				agreement, or pursuant to the exercise of rights under such an agreement, that
				was or is entered into with the Government of Cuba (or any agency or
				instrumentality thereof) or a nongovernmental entity in Cuba, on or after the
				date of the enactment of the Western Hemisphere Security Cooperation Act of
				2012:
										(A)The entry into a
				contract that includes responsibility for the development of petroleum
				resources of the submerged lands located off Cuba’s coast, or the entry into a
				contract providing for the general supervision and guarantee of another
				person’s performance of such a contract.
										(B)The purchase of a
				share of ownership, including an equity interest, in such development.
										(C)The entry into a
				contract providing for the participation in royalties, earnings, or profits in
				such development, without regard to the form of the participation.
										(D)The entry into,
				performance, or financing of a contract to sell or purchase goods, services, or
				technology related to such development.
										(4)Petroleum
				resourcesThe term petroleum resources includes
				petroleum and natural gas resources, petroleum by products, and liquified
				natural
				gas.
									.
					(2)Clerical
			 amendmentThe table of
			 contents for the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996
			 is amended by inserting after the item relating to section 401 the
			 following:
						
							
								Sec. 402. Exclusion from the United States
				of aliens who contribute to the ability of Cuba to develop petroleum resources
				located off Cuba's
				coast.
							
							.
					(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to aliens seeking admission to the United States on
			 or after the date of the enactment of this Act.
					(c)Imposition of
			 Sanctions and Prohibition on Facilitation of Development of Cuba's Petroleum
			 Resources
					(1)In
			 generalIf the President
			 determines that a person has, on or after the date of the enactment of this
			 Act, made an investment that equals or exceeds $1,000,000 (or any combination
			 of investments that in the aggregate equals or exceeds $1,000,000 in any
			 12-month period) that contributes to the enhancement of the ability of the
			 Government of Cuba, or any agent or instrumentality thereof, to develop
			 petroleum resources of the submerged lands located off Cuba's coast, or has
			 made an investment of any amount of money that contributes to such an
			 enhancement and has trafficked in confiscated United States property, the
			 President shall impose two or more of the following sanctions:
						(A)Prohibition on
			 loans and guaranteesProhibit
			 the issuance by the Overseas Private Investment Corporation, the Export-Import
			 Bank of the United States, or any other United States instrument of any loan,
			 guarantee, insurance, extension of credit, or participation in the extension of
			 credit in connection with the export of any goods or services to any sanctioned
			 person.
						(B)Export
			 sanctionProhibit the
			 issuance by the United States Government of any specific license and or other
			 specific permission or authority to export any goods or technology to a
			 sanctioned person under—
							(i)the Export Administration Act of 1979 (as
			 continued in effect under the International Emergency Economic Powers
			 Act);
							(ii)the Arms Export Control Act;
							(iii)the Atomic
			 Energy Act of 1954; or
							(iv)any
			 other statute that requires the prior review and approval of the United States
			 Government as a condition for the export or reexport of goods or
			 services.
							(C)Prohibitions on
			 financial institutionsThe
			 following prohibitions may be imposed against a sanctioned person that is a
			 financial institution:
							(i)Prohibition on
			 designation as primary dealerProhibit the Board of Governors of the
			 Federal Reserve System and the Federal Reserve Bank of New York from
			 designating, or permitting the continuation of any prior designation of, such
			 financial institution as a primary dealer in United States Government debt
			 instruments.
							(ii)Prohibition on
			 service as a repository of government fundsProhibit such financial institution from
			 serving as agent of the United States Government or serving as repository for
			 United States Government funds.
							The
			 imposition of either sanction under subparagraph (A) or (B) shall be treated as
			 one sanction for purposes of this section, and the imposition of both such
			 sanctions shall be treated as two sanctions for purposes of this
			 section.(D)Procurement
			 sanctionProhibit the United
			 States Government from procuring, or entering into any contract for the
			 procurement of, any goods or services from a sanctioned person.
						(2)Termination of
			 SanctionsSanctions imposed
			 pursuant to paragraph (1) shall terminate if the President determines and
			 certifies to the appropriate congressional committees that the requirements of
			 sections 204, 205, and 206 of the Cuban Liberty and Democratic Solidarity
			 (LIBERTAD) Act of 1996 (22 U.S.C. 6064, 6065, and 6066) have been
			 satisfied.
					(3)Prohibition on
			 Facilitation by United States Persons of Cuba's Ability To Develop Petroleum
			 ResourcesIt shall be
			 unlawful for any United States person to provide materials, technical
			 equipment, or other assistance that contributes to the enhancement of Cuba's
			 ability to develop petroleum resources of the submerged lands located off
			 Cuba's coast.
					(4)Reports by
			 Secretary of StateFor each
			 of the fiscal years 2013, 2014, and 2015, the Secretary of State shall submit
			 to the Committee on Foreign Affairs and the Committee on Appropriations of the
			 House of Representatives and the Committee on Foreign Relations and the
			 Committee on Appropriations of the Senate a report relating to—
						(A)investments that equal or exceed $1,000,000
			 (or any combination of investments that in the aggregate equals or exceeds
			 $1,000,000 in any 12-month period) that contribute to the enhancement of the
			 ability of the Government of Cuba, or any agent or instrumentality thereof, to
			 develop petroleum resources of the submerged lands located off Cuba's coast,
			 including information relating to the values of such investments, the identity
			 of the persons making such investments, and proposed investments that would
			 satisfy such criteria, and information relating to any sanctions that have been
			 imposed pursuant to subsection (a) as a result of such investments; and
						(B)investments of any
			 amount of money, in conjunction with trafficking in confiscated United States
			 property, that contribute to such an enhancement, including information
			 relating to the values of such investments, the identity of the persons making
			 such investments, and the identity of such confiscated property, and
			 information relating to any sanctions that have been imposed pursuant to
			 paragraph (1) as a result of such investments.
						(5)Assessments of
			 Environmental Impacts of Development of Cuba's Petroleum Resources
						(A)In
			 generalNot later than one
			 year after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of State, in consultation with the Secretary of the Interior and the
			 Administrator of the Environmental Protection Agency, shall submit to the
			 Committee on Foreign Affairs and the Committee on Natural Resources of the
			 House of Representatives and the Committee on Foreign Relations and the
			 Committee on Energy and Natural Resources of the Senate a report containing an
			 assessment of the impact that the development of Cuba's petroleum resources has
			 had on the environment and natural resources of the submerged lands located off
			 Cuba's coast and Florida's marine environment.
						(B)Use of
			 environmental impact statementsIn preparing the assessment, the Secretary
			 of State shall use as a model environmental impact statements prepared pursuant
			 to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
						(6)DefinitionsIn this subsection—
						(A)the terms appropriate congressional
			 committees, confiscated, person,
			 property, and traffics have the meaning given such
			 terms in section 4 of the Cuban Liberty and Democratic Solidarity (LIBERTAD)
			 Act of 1996 (22 U.S.C. 6023), except that the term person shall
			 also include, for purposes of this subsection, a foreign subsidiary of a person
			 and United States subsidiary of a foreign person;
						(B)the terms
			 develop, investment, and petroleum
			 resources have the meaning given such terms in section 402(c) of such
			 Act, as added by subsection (b) of this section; and
						(C)the terms
			 agent and instrumentality shall include the Cuban
			 Communist Party.
						106.Amendments to
			 annual country reports on terrorism
				(a)In
			 generalSection 140(b) of the
			 Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C.
			 2656f(b)) is amended—
					(1)in paragraph
			 (4)(D), by striking and at the end;
					(2)in paragraph (5),
			 by striking the period at the end and inserting a semicolon;
					(3)by redesignating
			 the second paragraph (3) and the second paragraph (4) as paragraphs (6) and
			 (7), respectively;
					(4)in paragraph (6),
			 as so redesignated, by striking and at the end;
					(5)in paragraph (7),
			 as so redesignated, by striking the period at the end and inserting a
			 semicolon; and
					(6)by adding after
			 such paragraph (7) the following new paragraphs:
						
							(8)a comprehensive
				assessment of all United States assistance available to combat terrorism in
				each country that is a subject of such report; and
							(9)with respect to
				countries in the Western Hemisphere that are the subjects of such report, the
				level in each such country of threat posed by radical Islamist
				terrorism.
							.
					(b)Effective
			 dateThe amendments made by
			 this subsection shall apply with respect to each report required to be
			 transmitted to Congress under section 140 of the Foreign Relations
			 Authorization Act, Fiscal Years 1988 and 1989 on or after the date of the
			 enactment of this Act
				107.Amendments to
			 international drug control certification proceduresSection 706 of the Foreign Relations
			 Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2291j–1) is
			 amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph
			 (A)(ii); by striking and at the end;
					(B)by redesignating
			 subparagraph (B) as subparagraph (C);
					(C)by inserting after
			 subparagraph (A) the following new subparagraph:
						
							(B)designate each country, if any, identified
				in such report in which a link has been determined to exist between illicit
				drug trafficking organizations and a designated foreign terrorist organization
				and that has failed demonstrably, during the previous 12 months, to make
				substantial efforts—
								(i)to adhere to its
				obligations under international counterterrorism agreements; and
								(ii)to implement effective counterterrorism
				measures, including action on such issues as the rule of law, denying safe
				haven to terrorists, financing and money laundering, and law enforcement;
				and
								;
				and
					(D)in subparagraph
			 (C), as so redesignated, by inserting before the period at the end the
			 following: under subparagraph (A) or (B);
					(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (A), by striking or at the end;
					(B)in subparagraph
			 (B)(ii), by striking the period at the end and inserting ; or;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(C)subsequent to the designation being made
				under paragraph (2)(B), the country has made substantial efforts—
								(i)to
				adhere to its obligations under international counterterrorism agreements;
				and
								(ii)to implement
				effective counterterrorism measures, including action on such issues as the
				rule of law, denying safe haven to terrorists, financing and money laundering,
				and law
				enforcement.
								;
					(3)by redesignating
			 paragraph (8) as paragraph (9); and
				(4)by inserting after
			 paragraph (7) the following new paragraph:
					
						(8)Bilateral
				agreementsIf a country
				designated under subparagraphs (A) and (B) of paragraph (2) does not receive a
				determination under subparagraphs (B) or (C) of paragraph (3), the Secretary of
				State shall negotiate with such country a bilateral agreement describing
				actions to be taken by the United States and such country to satisfy such
				determinations during the one year period following such a designation. Such a
				bilateral agreement should include a needs assessment, a bilateral action plan,
				the provision of United States training and assistance, the use of
				International Law Enforcement Academy facilities in the region, and an exchange
				of model laws and best
				practices.
						.
				108.Amendment to
			 international narcotics control strategy reportSection 489(a) of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2291h(a)) is amended by adding at the end the following new
			 paragraph:
				
					(9)A separate section that contains
				information relating to any links between drug trafficking organizations, or
				money laundering and terrorists, terrorist acts, or designated foreign
				terrorist organizations (as such term is used in section 219 of the Immigration
				and Nationality Act (8 U.S.C. 1189)), and any actions taken by the United
				States Government or foreign government to address such
				links.
					.
			109.International
			 Law Enforcement Academy in San Salvador, El Salvador
				(a)Sense of
			 CongressIt is the sense of
			 Congress that the International Law Enforcement Academy (ILEA) in San Salvador,
			 El Salvador, should continue to serve as a critical component of United States
			 regional counterterrorism efforts.
				(b)NegotiationThe Secretary of State shall coordinate
			 with the heads of other appropriate United States Government agencies to ensure
			 that counterterrorism, including radical Islamist extremism within the Western
			 Hemisphere, nonproliferation, prison reform, prison fire safety, prison
			 corrections training, the threat of gang violence, and border security courses
			 are instituted as part of the core curriculum at the International Law
			 Enforcement Academy in San Salvador.
				110.United States
			 efforts in the Western Hemisphere
				(a)DeterminationFor any country in the Western Hemisphere
			 that the President has determined—
					(1)is engaged in
			 military cooperation with a state sponsor of terrorism,
					(2)is engaged in
			 nonmarket-based trade with a state sponsor of terrorism,
					(3)is carrying out
			 policies that threaten United States national security interests, or
					(4)is not fully
			 cooperating with United States counterterrorism or nonproliferation
			 efforts,
					the President is authorized to
			 impose any of the sanctions described in subsection (b).(b)SanctionsFor any country in the Western Hemisphere
			 with respect to which the President has made a determination in accordance with
			 subsection (a), the President is authorized to—
					(1)suspend United States nonhumanitarian
			 foreign assistance to the government of that country; and
					(2)prohibit the sale, provision, or transfer
			 of articles, including the issuance of any specific license or grant of any
			 other specific permission or authority to export any goods or technology
			 under—
						(A)the Export Administration Act of 1979 (as
			 continued in effect under the International Emergency Economic Powers
			 Act);
						(B)the Arms Export Control Act;
						(C)the Atomic Energy Act of 1954; or
						(D)any other statute that requires the prior
			 review and approval of the United States Government as a condition for the
			 export or re-export of goods or services.
						111.Amendments to
			 the Department of State Rewards Program
				(a)In
			 generalSection 36 of the
			 State Department Basic Authorities Act of 1956 (22 U.S.C. 2708) is
			 amended—
					(1)in subsection
			 (a)(2), by inserting serious violations of international humanitarian
			 law, transnational organized crime, after international
			 narcotics trafficking,;
					(2)in subsection
			 (b)—
						(A)in the matter
			 preceding paragraph (1), by striking Attorney General and
			 inserting heads of other relevant departments or
			 agencies;
						(B)in paragraphs (4)
			 and (5), by striking paragraph (1), (2), or (3) each place it
			 appears and inserting paragraph (1), (2), (3), (8), (9), (10), or
			 (11);
						(C)in paragraph
			 (6)—
							(i)by
			 inserting or transnational organized crime group after
			 terrorist organization; and
							(ii)by
			 striking or at the end;
							(D)in paragraph
			 (7)—
							(i)in
			 the matter preceding subparagraph (A), by striking , including the use
			 by the organization of illicit narcotics production or international narcotics
			 trafficking and inserting or transnational organized crime
			 group, including the use by such organization or group of illicit narcotics
			 production or international narcotics trafficking;
							(ii)in
			 subparagraph (A), by inserting or transnational organized crime
			 after international terrorism; and
							(iii)in
			 subparagraph (B)—
								(I)by inserting
			 or transnational organized crime group after terrorist
			 organization; and
								(II)by striking the
			 period at the end and inserting a semicolon; and
								(E)by adding at the
			 end the following new paragraphs:
							
								(8)the arrest or conviction in any country of
				any individual wanted on terrorism charges pursuant to red notices duly issued
				by Interpol, if such reward would help advance United States interests or the
				interests of United States allies in the global struggle against international
				terrorism;
								(9)the arrest or
				conviction in any country of any individual for participating in, primarily
				outside the United States, transnational organized crime;
								(10)the arrest or
				conviction in any country of any individual conspiring to participate in or
				attempting to participate in transnational organized crime; or
								(11)the arrest or
				conviction in any country, or the transfer to or conviction by an international
				criminal tribunal (including a hybrid or mixed tribunal), of any foreign
				national accused of war crimes, crimes against humanity, or genocide, as
				defined under the statute of such
				tribunal.
								;
						(3)in subsection
			 (e)(1), by striking the last sentence; and
					(4)in subsection
			 (k)—
						(A)by redesignating
			 paragraphs (5) and (6) as paragraphs (7) and (8), respectively; and
						(B)by inserting after
			 paragraph (4) the following new paragraphs:
							
								(5)Transnational
				organized crimeThe term transnational organized
				crime means—
									(A)racketeering
				activity (as such term is defined in section 1961 of title 18, United States
				Code) that involves at least one jurisdiction outside the United States;
				or
									(B)any other criminal
				offense punishable by a term of imprisonment of at least four years under
				Federal, State, or local law that involves at least one jurisdiction outside
				the United States and that is intended to obtain, directly or indirectly, a
				financial or other material benefit.
									(6)Transnational
				organized crime groupThe term transnational organized
				crime group means a group of persons that includes one or more citizens
				of a foreign country, exists for a period of time, and acts in concert with the
				aim of engaging in transnational organized
				crime.
								.
				
						(b)Rule of
			 constructionNothing in this
			 section or the amendments made by this section shall be construed as
			 authorizing the use of any activity precluded under the American
			 Servicemembers’ Protection Act of 2002 (Public Law 107–206).
				112.Establishment
			 of a Western Hemisphere Regional Coordination Center
				(a)Statement of
			 policyIt shall be the policy of the United States to—
					(1)carry out a comprehensive and integrated
			 approach to United States counterterrorism, counternarcotics, and
			 nonproliferation efforts, both domestically and abroad; and
					(2)seek to engage
			 leaders of the governments of countries in the Western Hemisphere to develop a
			 comprehensive multilateral strategy to counter current and emerging threats and
			 prevent the proliferation of nuclear, chemical, and biological weapons.
					(b)PurposeA
			 Western Hemisphere Regional Coordination Center shall serve as a joint
			 operational facility dedicated to coordinating efforts, capacity, and
			 intelligence among participating countries to counter current and emerging
			 threats and prevent the proliferation of nuclear, chemical, and biological
			 weapons throughout the Western Hemisphere.
				(c)EstablishmentThe Secretary of State shall negotiate with
			 the leaders of the governments of other countries of the Western Hemisphere on
			 a bilateral or multilateral basis, as appropriate, international agreements
			 under which such governments work in partnership to establish a center to be
			 known as the Western Hemisphere Regional Coordination Center
			 (RCC).
				(d)Participation of
			 United States Government agencies
					(1)In
			 generalThe Secretary of
			 State, in consultation with the Director of National Intelligence and the
			 Secretary of Defense, shall determine which departments and agencies of the
			 United States Government, including the Department of Defense, the Department
			 of Energy, the Department of Homeland Security, the Department of the Treasury,
			 the Department of Justice, the Drug Enforcement Administration, and the Federal
			 Bureau of Investigation, are necessary to ensure the establishment and
			 operation of the RCC. The Secretary of State, in consultation with the Director
			 of National Intelligence and the Secretary of Defense, shall negotiate
			 agreements with the heads of such agencies to ensure their full participation
			 and cooperation in such establishment and operation.
					(2)Assignment of
			 regional attaches and advisorsThe Secretary of State, in coordination
			 with the Secretary of Defense and the Director of National Intelligence, may
			 transfer to the RCC regional attaches and advisors serving at United States
			 diplomatic and consular missions in the Western Hemisphere.
					(e)Structure
					(1)Management of
			 the RCCIt is the sense of
			 Congress that the Secretary of State, in coordination with the Secretary of
			 Defense and the Director of National Intelligence, should be responsible for
			 the management of the RCC, including development of the budget, priorities, and
			 programs of the RCC.
					(2)Staffing and
			 duties
						(A)In
			 generalThe RCC shall have one United States Director, at least
			 one but not more than two United States Deputy Directors, and one host country
			 General Director. The United States Director and United States Deputy Directors
			 may be employees of any of the United States national security agencies and
			 shall be chosen by the Secretary of State, in consultation with the Director of
			 National Intelligence and Secretary of Defense. The Director and Deputy
			 Directors of the RCC shall keep the Chief of Mission of the United States
			 Embassy in the host country of the RCC fully informed of activities and
			 operations of such RCC.
						(B)Staff of foreign
			 countriesIt is the sense of Congress that the Secretary of State
			 should seek to ensure that staff of the RCC who are representatives of
			 governments of other countries of the Western Hemisphere are comprised of
			 individuals who are members of vetted units of such governments that are
			 approved by the United States Government.
						(f)United States
			 contributionsThe United
			 States should contribute existing funds, personnel, and other resources to the
			 RCC in order to avoid duplicative efforts to maximize the presence of the
			 United States to improve regional security and cooperation within the Western
			 Hemisphere.
				113.Transfer of
			 funds to the Central American Regional Security InitiativeFor fiscal year 2013 and each subsequent
			 fiscal year, 50 percent of the amount of funds made available for
			 Development Assistance to carry out environmental programs and
			 50 percent of the amount of funds made available for the Global Climate Change
			 Fund for the Western Hemisphere may be transferred to, and merged with, funds
			 made available for International Narcotics Control and Law
			 Enforcement to carry out the Central American Regional Security
			 Initiative.
			114.Administration
			 of security assistance programs for Central American countries
				(a)FindingsCongress finds the following:
					(1)According to the Government Accountability
			 Office report dated July 2010 regarding the Merida Initiative, Department of
			 State officials at posts in Central American countries expressed frustration
			 with the Narcotics Affairs Section (NAS) of the United States Embassy in Mexico
			 City serving as the account manager for International Narcotics Control and Law
			 Enforcement funds destined for Central America because it adds an extra
			 layer to an already complex funding process.
					(2)Some Department of
			 State officials at posts in Central America stated that this situation has
			 created a bottleneck on the progress of bilateral procurement and
			 training.
					(3)United States
			 officials at posts in three Central American countries noted that returning
			 funds to embassy control would speed up procurement, and facilitate travel,
			 training, and exchange programs.
					(b)RequirementFor fiscal year 2013 and each subsequent
			 fiscal year, funds made available for International Narcotics Control
			 and Law Enforcement to carry out security assistance programs for any
			 country of Central America may be administered only through the United States
			 embassy for such Central American country.
				115.Restriction on
			 assistance for the Guatemalan Army
				(a)In
			 generalNot later than 120
			 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to the appropriate congressional committees a report that narrowly
			 defines Guatemala’s strategy for addressing—
					(1)border security
			 and external threats;
					(2)respect for human
			 rights;
					(3)cooperation with civilian investigations
			 and prosecutions of cases involving current and retired officers and with the
			 International Commission against Impunity in Guatemala (CICIG); and
					(4)public disclosure
			 of all military archives pertaining to the internal armed conflict.
					(b)Appropriate
			 congressional committees definedIn this section, the term appropriate
			 congressional committees means—
					(1)the Committee on Foreign Affairs and the
			 Committee on Appropriations of the House of Representatives; and
					(2)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
					IINonproliferation
			 of nuclear, chemical, and biological weapons in the Western Hemisphere
			201.FindingsCongress finds the following:
				(1)Venezuela and Iran have established
			 extensive political, military, and economic cooperation.
				(2)Venezuela, under the government of Hugo
			 Chavez, has publicly supported Iran’s development of a capacity to enrich
			 uranium, which many observers believe is part of a nuclear weapons
			 program.
				(3)In May 2005, Chavez stated that he was
			 seeking assistance from Iran to establish a nuclear program in
			 Venezuela.
				(4)On February 4, 2006, Venezuela was one of
			 only three countries to vote against a resolution by the Board of Governors of
			 the International Atomic Energy Agency, or IAEA, to report Iran to the United
			 Nations Security Council for violating its obligations under the Nuclear
			 Non-Proliferation Treaty.
				(5)On February 15, 2006, the Speaker of the
			 Iranian parliament, Gholam Ali Haddad-Adel, stated that his government was
			 prepared to discuss providing technical assistance to a Venezuelan nuclear
			 program.
				(6)On a visit to Iran in February 2008, Abel
			 El Zabayar, a member of Venezuela’s National Assembly and Mining Commission,
			 stated that Iran will practically give away its civilian nuclear
			 technology and that if relations with Iran lead to sharing nuclear
			 technology with us, we would then give it away to our brothers in Latin America
			 once we are successful..
				(7)El Zabayar stated that Venezuela had taken
			 steps toward establishing a civilian nuclear program and that cooperation in
			 this area was being discussed with the Governments of Iran and Belarus.
				(8)Venezuela reportedly has large deposits of
			 uranium ore in the Guiana Shield region.
				(9)In October 2009 Hugo Chavez stated
			 Venezuela was working with several countries, with Iran, with
			 Russia in their exploration for uranium.
				(10)In December 2009, Iran and Ecuador signed a
			 mining agreement that establishes a framework for potential uranium
			 cooperation.
				(11)In 1985 the Brazilian government announced
			 that it had terminated a clandestine nuclear weapons program run by the
			 military since 1975.
				(12)In August 2005 a former high-ranking
			 Brazilian nuclear official stated that the military had continued to develop
			 elements of a nuclear weapons program into the 1990s.
				(13)On November 20, 2007, Brazilian General
			 Jose Benedito de Barros Moreira publicly called for Brazil to develop the
			 technological capacity to manufacture nuclear weapons.
				(14)The centrifuges at Brazil’s Resende uranium
			 enrichment plant can be reconfigured to produce highly enriched uranium in
			 quantities sufficient to produce several nuclear weapons annually.
				(15)Brazil has denied inspectors from the IAEA
			 full access to its uranium enrichment centrifuges at Resende on the grounds
			 that it is protecting commercial secrets.
				(16)The standoff with the IAEA was resolved
			 only by the IAEA agreeing to limit its verification methods to indirect
			 inspections without direct inspection of the centrifuges, which many
			 nonproliferation experts fear could be used as a precedent by Iran and other
			 countries to prevent IAEA inspectors from examining their suspect nuclear
			 facilities.
				(17)A prototype nuclear reactor is being
			 developed at the Armar Research Center for use in Brazil’s nuclear-powered
			 submarine program.
				(18)On February 24, 2008, the Governments of
			 Argentina and Brazil agreed to begin negotiations regarding the joint
			 development of a nuclear reactor and construction of a uranium enrichment
			 plant.
				(19)In February 2008, President Christina
			 Kirchner of Argentina and Luiz Inacio Lula da Silva of Brazil agreed to the
			 establishment of a joint uranium enrichment plant.
				(20)In 2010 Brazil facilitated a joint
			 declaration for Iran to send uranium to Turkey for enrichment. After the
			 announcement, Brazilian Foreign Minister Celso Amorin stated in our
			 view, the agreement eliminates any ground for sanctions against
			 Iran..
				(21)In 2011 Brazil expanded its uranium
			 enrichment capacity to an industrial level.
				(22)Until 1990 the Argentine Government
			 conducted a clandestine nuclear weapons program.
				(23)In December 1985 Argentina and Iran signed
			 a nuclear cooperation agreement in which Argentina agreed to supply Iran with
			 highly enriched uranium.
				(24)In 1987 and 1988 Argentina signed three
			 agreements with Iran for converting a nuclear reactor to use enriched uranium,
			 for building pilot plants for uranium-dioxide conversion and fuel
			 fabrication.
				(25)Assistance by Argentina to the Iranian
			 nuclear program was reduced, but not terminated, following pressure by the
			 United States.
				(26)Several countries in Latin America,
			 including Brazil and Argentina, have not signed and implemented an Additional
			 Protocol which provides IAEA inspectors with enhanced access to nuclear
			 facilities.
				(27)Some Western Hemisphere countries have not
			 ratified the Convention on the Prohibition of the Development, Production,
			 Stockpiling and Use of Chemical Weapons and on their Destruction, also referred
			 to as The Chemical Weapons Convention.
				(28)Several countries in Latin America have not
			 signed and ratified The Convention on the Prohibition of the Development and
			 Stockpiling of Bacteriological (Biological) and Toxin Weapons and on their
			 Destruction (also referred to as the Biological Weapons Convention).
				202.Statement of policy
			 regarding the proliferation of weapons-related nuclear, chemical, and
			 biological materials, technology, and facilities
				(a)In
			 generalTo enhance the
			 prevention of the proliferation of weapons-related nuclear, chemical, and
			 biological materials, technology, and facilities, it shall be the policy of the
			 United States to—
					(1)promote the negotiation and implementation
			 by all countries of—
						(A)a comprehensive safeguards agreement with
			 the International Atomic Energy Agency (IAEA); and
						(B)an Additional Protocol to the safeguards
			 agreement;
						(2)secure guarantees by all countries of
			 unrestricted access by IAEA personnel to all nuclear-related materials and
			 facilities in territories under the control of the host country;
					(3)promote the implementation by all countries
			 of United Nations Security Council Resolution 1540 which was amended on April
			 20, 2011, by United Nations Security Council Resolution 1977 and which
			 reaffirms that the proliferation of nuclear, chemical, and biological weapons
			 and their means of delivery constitutes a threat to international peace and
			 security, and extends the mandate of the Resolution 1540 Committee for a period
			 of 10 years to 2021;
					(4)promote the accession to and ratification
			 and implementation of—
						(A)the Convention on the Prohibition of the
			 Development, Production, Stockpiling and Use of Chemical Weapons and on their
			 Destruction (also referred to as the Chemical Weapons Convention);
						(B)the 1980 IAEA Convention on the Physical
			 Protection of Nuclear Material;
						(C)the 2005 United Nations International
			 Convention for the Suppression of Acts of Nuclear Terrorism; and
						(D)the Convention on the Prohibition of the
			 Development and Stockpiling of Bacteriological (Biological) and Toxin Weapons
			 and on their Destruction (also referred to as the Biological Weapons
			 Convention).
						(b)Additional
			 Protocol definedIn this
			 section, the term Additional Protocol means the Protocol
			 Additional to an agreement between a country and the International Atomic
			 Energy Agency for the Application of Safeguards.
				203.Statement of
			 policy regarding the small quantities protocol
				(a)In
			 generalBecause a Small
			 Quantities Protocol (SQP) sets aside many of the operative provisions of a
			 general safeguards agreement, the ability of the International Atomic Energy
			 Agency (IAEA) to verify that nuclear materials and facilities in a country with
			 an SQP are not being diverted for illicit purposes is significantly impaired.
			 For this reason, it shall be the policy of the United States to—
					(1)oppose the negotiation by the IAEA of an
			 SQP for any country that did not have an SQP as of January 1, 2012; and
					(2)encourage every country with an SQP to
			 withdraw formally from or renegotiate that agreement for the purpose of
			 increasing transparency and eliminating any exemption or provision that could
			 restrict the ability of the IAEA to verify that a country’s nuclear materials
			 and facilities are not being diverted to impermissible uses.
					(b)Countries
			 describedFor purposes of
			 subsection (a)(1), as of January 1, 2012, the countries with an SQP are the
			 following: Antigua & Barbuda, Bahamas, Barbados, Belize, Bolivia, Costa
			 Rica, Dominica, Dominican Republic, Ecuador, El Salvador, Grenada, Guatemala,
			 Guyana, Haiti, Honduras, Nicaragua, Panama, Paraguay, St. Kitts and Nevis, St.
			 Lucia, St. Vincent and the Grenadines, Suriname, Trinidad & Tobago, and the
			 United States.
				204.Securing
			 adherence to agreements regarding nuclear nonproliferation by countries in the
			 Western Hemisphere
				(a)In
			 generalThe President shall
			 use all available political, economic, and diplomatic tools to ensure that each
			 country in the Western Hemisphere—
					(1)has signed and implemented a comprehensive
			 safeguards agreement with the International Atomic Energy Agency (IAEA);
					(2)has signed and implemented an Additional
			 Protocol to its safeguards agreement;
					(3)guarantees unrestricted access for IAEA
			 personnel to all nuclear-related facilities;
					(4)has implemented the provisions of United
			 Nations Security Council Resolution 1540;
					(5)has acceded to, ratified, and fully
			 implemented the conventions referred to in section 202(a)(4);
					(6)does not negotiate
			 with the IAEA an SQP if that country did not have an SQP as of January 1, 2012;
			 and
					(7)withdraws formally
			 from or renegotiates an SQP agreement if a country has such an
			 agreement.
					(b)SanctionsFor any Western Hemisphere country that has
			 not satisfied all of the requirements specified in subsection (a), the
			 President is authorized to—
					(1)suspend United States nonhumanitarian
			 foreign assistance to the government of that country; and
					(2)prohibit the sale, provision, or transfer
			 of articles, including the issuance of any specific license or grant of any
			 other specific permission or authority to export any goods or technology
			 under—
						(A)the Export Administration Act of 1979 (as
			 continued in effect under the International Emergency Economic Powers
			 Act);
						(B)the Arms Export Control Act;
						(C)the Atomic Energy Act of 1954; or
						(D)any other statute that requires the prior
			 review and approval of the United States Government as a condition for the
			 export or re-export of goods or services.
						205.Halting the
			 proliferation of nuclear fuel fabrication
				(a)Statement of
			 policyIt shall be the policy
			 of the United States to oppose the development or acquisition by any country of
			 a capacity to fabricate nuclear fuel if such country did not have such capacity
			 as of January 1, 2012.
				(b)Prevention of
			 capacity To fabricate nuclear fuelThe President shall use all available
			 political, economic, and diplomatic tools, and shall use the voice, vote, and
			 influence of the United States in all international organizations and
			 associations of which it is a member, including the International Atomic Energy
			 Agency (IAEA) and the Nuclear Suppliers Group, to prevent the development or
			 acquisition by any country of a capacity to fabricate nuclear fuel if such
			 country did not have such capacity as of January 1, 2012.
				(c)Nuclear
			 technical cooperation with the IAEAThe President shall direct the United
			 States Permanent Representative to the IAEA to use the voice, vote, and
			 influence of the United States at the IAEA to block the allocation of funds for
			 any IAEA development, environmental, or nuclear science assistance or activity
			 to a country the government of which—
					(1)the Secretary of State has determined, for
			 purposes of section 6(j) of the Export Administration Act of 1979 (as continued
			 in effect under the International Emergency Economic Powers Act), section 620A
			 of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control
			 Act, or any other provision of law, is a government that has repeatedly
			 provided support for acts of international terrorism;
					(2)is actively cooperating with a government
			 as described in paragraph (1);
					(3)is under investigation for a breach of or
			 noncompliance with its IAEA obligations or the purposes and principles of the
			 Charter of the United Nations; or
					(4)is in violation of its IAEA obligations or
			 the purposes and principles of the Charter of the United Nations.
					206.Cooperation
			 with the Proliferation Security Initiative
				(a)FindingsCongress finds the following:
					(1)From its inception on May 31, 2003, the
			 Proliferation Security Initiative, also referred to as the PSI, has repeatedly
			 demonstrated its effectiveness in preventing the proliferation of weapons of
			 mass destruction.
					(2)In his February 11, 2004, address at the
			 National Defense University regarding additional measures to enhance global
			 efforts against the proliferation of weapons of mass destruction President Bush
			 proposed that the work of the Proliferation Security Initiative be
			 expanded to address more than shipments and transfers. Building on the tools
			 we've developed to fight terrorists, we can take direct action against
			 proliferation networks. We need greater cooperation not just among intelligence
			 and military services, but in law enforcement, as well. PSI participants and
			 other willing nations should use the Interpol and all other means to bring to
			 justice those who traffic in deadly weapons, to shut down their labs, to seize
			 their materials, to freeze their assets. We must act on every lead. We will
			 find the middlemen, the suppliers and the buyers..
					(3)The number of countries participating in
			 PSI has steadily increased, thereby greatly enhancing its effectiveness.
					(4)Many countries in the Western Hemisphere
			 formally or informally cooperate with the PSI.
					(5)Expanded law enforcement cooperation
			 throughout the Western Hemisphere, including by means of greater coordination
			 of policies, improved communications, and enhanced capabilities would
			 significantly promote the objectives of the PSI.
					(b)Sense of
			 Congress concerning strengthening cooperation regarding
			 nonproliferationIt is the sense of Congress that—
					(1)it is in the national security interest of
			 the United States to establish comprehensive cooperation to prevent the
			 proliferation of nuclear, chemical, and biological materials in the Western
			 Hemisphere; and
					(2)the Secretary of
			 State should seek to secure the formal or informal cooperation by Western
			 Hemisphere countries for the purpose of securing the goals of the Proliferation
			 Security Initiative announced by the President on May 31, 2003.
					207.Establishment
			 of the Western Hemisphere Nonproliferation Partnership Initiative
				(a)In
			 generalThe Secretary of
			 State is authorized, in consultation with relevant United States Government
			 agencies, to negotiate with the leaders of the governments of countries in the
			 Western Hemisphere on a bilateral or multilateral basis, as appropriate,
			 international agreements under which such governments work in partnership to
			 establish an initiative to be known as the Western Hemisphere
			 Nonproliferation Partnership Initiative (NPI).
				(b)Purpose
					(1)In
			 generalThe NPI shall—
						(A)encourage the
			 establishment of contacts and cooperative relationships, including the sharing
			 of intelligence, between the responsible individuals and agencies of each
			 participant country with their counterparts in the United States Government and
			 in other participating countries; and
						(B)encourage
			 bilateral and multilateral support, cooperation, and coordination of national
			 programs and efforts to promote effective and in-depth cooperation to counter
			 the illicit acquisition or trade of weapons-related nuclear, chemical, or
			 biological materials, technology, or facilities.
						(2)Cooperative
			 programsThe cooperative programs referred to under paragraph
			 (1)(B) shall include the following:
						(A)Training for government officials and
			 agents from participating countries regarding the development and operation of
			 NPI programs.
						(B)Assistance in developing a comprehensive
			 legal and regulatory framework in each country, as appropriate, to enable the
			 establishment and effective implementation of export controls and the capacity
			 to track nuclear, chemical, and biological materials, equipment, technology,
			 and facilities.
						(C)Provision of equipment, development of
			 infrastructure, and the acquisition of other resources required by
			 participating countries to effectively carry out the tasks referred to in
			 subparagraphs (A) and (B).
						208.Foreign policy
			 controls
				(a)Terrorist
			 statesSection 6(j)(4) of the
			 Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(4)) is
			 amended—
					(1)in the matter preceding subparagraph (A),
			 by striking the Speaker and inserting the chairman of the
			 Committee on Foreign Affairs; and
					(2)in subparagraph
			 (B)—
						(A)in clause (i), by striking 6-month
			 period; and and inserting 36-month period;;
						(B)in clause (ii), by
			 striking the period at the end and inserting a semicolon; and
						(C)by adding after
			 clause (ii) the following:
							
								(iii)that government is not a country of
				proliferation concern as defined in section 1055(g)(2) of the National
				Defense Authorization Act for Fiscal Year 2010 (50 U.S.C. 2371(g)(2));
				and
								(iv)that government
				has provided assurances that it will not knowingly facilitate, directly or
				indirectly, the proliferation of nuclear materials, items, or technology in the
				future.
								.
						(b)Conforming
			 amendments
					(1)Foreign
			 assistance act of 1961Section 620A(c) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2371(c)) is amended—
						(A)in the matter preceding paragraph (1), by
			 striking the Speaker and inserting the chairman of the
			 Committee on Foreign Affairs; and
						(B)in paragraph
			 (2)—
							(i)in subparagraph (A), by striking
			 6-month period; and and inserting 36-month
			 period;;
							(ii)in
			 subparagraph (B), by striking the period at the end and inserting a semicolon;
			 and
							(iii)by
			 adding after subparagraph (B) the following:
								
									(C)that government is not a country of
				proliferation concern as defined in section 1055(g)(2) of the National
				Defense Authorization Act for Fiscal Year 2010 (50 U.S.C. 2371(g)(2));
				and
									(D)that government
				has provided assurances that it will not knowingly facilitate, directly or
				indirectly, the proliferation of nuclear materials, items, or technology in the
				future.
									.
							(2)Arms export
			 control actSection 40(f)(1)
			 of the Arms Export Control Act (22 U.S.C. 2780(f)(1)) is amended—
						(A)in the matter preceding subparagraph (A),
			 by striking the Speaker and inserting the chairman of the
			 Committee on Foreign Affairs; and
						(B)in subparagraph
			 (B)—
							(i)in clause (i), by striking 6-month
			 period; and and inserting 36-month period;;
							(ii)in
			 clause (ii), by striking the period at the end and inserting a
			 semicolon;
							(iii)by
			 adding after clause (ii) the following:
								
									(iii)that government is not a country of
				proliferation concern as defined in section 1055(g)(2) of the National
				Defense Authorization Act for Fiscal Year 2010 (50 U.S.C. 2371(g)(2));
				and
									(iv)that government
				has provided assurances that it will not knowingly facilitate, directly or
				indirectly, the proliferation of nuclear materials, items, or technology in the
				future.
									.
							209.Limitation on
			 arms transfers
				(a)In
			 generalNo letter of offer to
			 sell major defense equipment to a foreign government of the Western Hemisphere
			 may be issued pursuant to the Arms Export Control Act (22 U.S.C. 2751 et seq.)
			 and no license to export major defense equipment to a foreign government of the
			 Western Hemisphere may be issued pursuant to such Act in a fiscal year until
			 the President makes the certification required under subsection (b) for such
			 fiscal year.
				(b)CertificationThe
			 certification required by this section is a certification by the President that
			 the foreign government of the Western Hemisphere—
					(1)is not carrying
			 out policies aimed at undermining United States national security interests;
			 and
					(2)is cooperating
			 fully with United States nonproliferation efforts.
					(c)WaiverThe
			 President may waive the prohibition under subsection (b) with respect to a
			 specific transaction if the President determines that such transaction is
			 important to the national security interests of the United States.
				210.Restrictions on
			 nuclear cooperation with countries assisting the nuclear program of Venezuela
			 or Cuba
				(a)In
			 generalNotwithstanding any other provision of law or any
			 international agreement, no agreement for cooperation between the United States
			 and the government of any country that is assisting the nuclear or biological
			 program of Venezuela or Cuba or transferring advanced conventional weapons or
			 missiles to Venezuela or Cuba may be submitted to the President or to Congress
			 pursuant to section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), no
			 such agreement may enter into force with such country, no license may be issued
			 for export directly or indirectly to such country of any nuclear material,
			 facilities, components, or other goods, services, or technology that would be
			 subject to such agreement, and no approval may be given for the transfer or
			 retransfer directly or indirectly to such country of any nuclear material,
			 facilities, components, or other goods, services, or technology that would be
			 subject to such agreement, until the President determines and reports to the
			 Committee on Foreign Affairs of the House of Representatives and the Committee
			 on Foreign Relations of the Senate that the government of the country that is
			 assisting the nuclear program of Venezuela or Cuba or transferring advanced
			 conventional weapons or missiles to Venezuela or Cuba—
					(1)has suspended all
			 nuclear assistance to Venezuela or Cuba and all transfers of advanced
			 conventional weapons and missiles to Venezuela or Cuba; and
					(2)is committed to
			 maintaining such suspension until Venezuela or Cuba has implemented measures
			 that would permit the President to make the determination described in
			 paragraph (1).
					(b)Rules of
			 constructionThe restrictions described in subsection (a)—
					(1)shall apply in
			 addition to all other applicable procedures, requirements, and restrictions
			 required by the Atomic Energy Act of 1954 and any other law; and
					(2)shall not be
			 construed as affecting the validity of agreements for cooperation that are in
			 effect on the date of the enactment of this Act.
					(c)DefinitionsIn
			 this section:
					(1)Agreement for
			 cooperationThe term agreement for cooperation has
			 the meaning given that term in section 11 b. of the Atomic Energy Act of 1954
			 (42 U.S.C. 2014 b.).
					(2)Assisting the
			 nuclear program of Venezuela or CubaThe term assisting the
			 nuclear program of Venezuela or Cuba means the intentional transfer to
			 Venezuela or Cuba by a government, or by a person subject to the jurisdiction
			 of a government with the knowledge and acquiescence of such government, of
			 goods, services, or technology listed on the Nuclear Suppliers Group Guidelines
			 for the Export of Nuclear Material, Equipment and Technology (published by the
			 International Atomic Energy Agency as Information Circular INFCIRC/254/Rev.
			 3/Part 1, and subsequent revisions) or Guidelines for Transfers of
			 Nuclear-Related Dual-Use Equipment, Material, and Related Technology (published
			 by the International Atomic Energy Agency as Information Circular
			 INFCIR/254/Rev. 3/Part 2, and subsequent revisions).
					(3)Country that is
			 assisting the nuclear program of Venezuela or Cuba or transferring advanced
			 conventional weapons or missiles to Venezuela or CubaThe term
			 country that is assisting the nuclear program of Venezuela or Cuba or
			 transferring advanced conventional weapons or missiles to Venezuela or
			 Cuba means—
						(A)Russia; and
						(B)any other country
			 determined by the President to be assisting the nuclear program of Venezuela or
			 Cuba or transferring advanced conventional weapons or missiles to Venezuela or
			 Cuba.
						(4)Transferring
			 advanced conventional weapons or missiles to Venezuela or
			 CubaThe term transferring advanced conventional weapons or
			 missiles to Venezuela or Cuba means the intentional transfer to
			 Venezuela or Cuba by a government, or by a person subject to the jurisdiction
			 of a government with the knowledge and acquiescence of such government, of
			 goods, services, or technology listed on—
						(A)the Wassenaar
			 Arrangement list of Dual Use Goods and Technologies and Munitions list of July
			 12, 1996, and subsequent revisions; or
						(B)the Missile
			 Technology Control Regime Equipment and Technology Annex of June 11, 1996, and
			 subsequent revisions.
						IIIOrganization of
			 American States
			301.Actions
			 regarding the Organization of American States
				(a)Declaration
			 regarding terrorismThe
			 Secretary of State shall direct the United States Representative to the
			 Organization of American States (OAS) to use the voice, vote, and influence of
			 the United States at the OAS to move for a declaration at the first meeting of
			 Member States of the OAS convened after the date of the enactment of this Act
			 calling on countries to systematically deny the use of their territories by
			 terrorists or terrorist organizations.
				(b)Transfer of
			 funds for United States voluntary contributions to the OAS
					(1)In
			 generalFor fiscal year 2013
			 and each subsequent fiscal year, 50 percent of the amount of funds made
			 available for United States assessed contributions to the OAS may be
			 transferred to, and merged with, funds made available for United States
			 voluntary contributions to the OAS.
					(2)Use of
			 funds
						(A)In
			 generalFor fiscal year 2013
			 and each subsequent fiscal year, it is the sense of Congress that the United
			 States Representative to the OAS should allocate funds made available for
			 United States voluntary contributions to the OAS so as to give priority to
			 contributions to the organizations specified in subparagraph (B).
						(B)Organizations
			 specifiedThe organizations
			 referred to in subparagraph (A) are the following:
							(i)The OAS Inter-American Committee Against
			 Terrorism (CICTE).
							(ii)The
			 OAS Inter-American Drug Abuse Control Commission (CICAD).
							(iii)The OAS Fund for
			 Strengthening Democracy.
							(iv)The Inter-American Commission on Human
			 Rights.
							(c)Prohibition on
			 United States contribution
					(1)In
			 generalNo contributions by the United States may be made to the
			 OAS if Cuba is admitted as an active Member State to the OAS or participates at
			 the Summit of the Americas with the consent of the OAS unless the Secretary of
			 State determines and certifies to the appropriate congressional committees that
			 a democratically elected government in Cuba has been established.
					(2)DefinitionIn
			 this subsection, the term democratically elected government in
			 Cuba, in addition to meeting the requirements of section 205(a) of the
			 Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C.
			 6065(a)), means a government which meets the requirements of section 206 of
			 such Act (22 U.S.C. 6066).
					IVMiscellaneous
			 provisions
			401.Prohibitions on
			 engagement with certain Western Hemisphere countriesNothing in this Act shall be construed as
			 weakening or removing any prohibitions on United States engagement with or
			 assistance to any country in the Western Hemisphere that the Secretary of State
			 has designated as a state sponsor of terrorism for a minimum of five
			 consecutive years.
			402.Report
				(a)In
			 generalFor each of the
			 fiscal years 2013, 2014, and 2015, the Secretary of State shall submit to the
			 appropriate congressional committees a report on the activities carried out to
			 achieve the objectives described in titles I and II that describe—
					(1)the extent to
			 which each such objective has been achieved;
					(2)the steps taken by
			 the United States and countries in the Western Hemisphere in the preceding
			 calendar year to accomplish such objectives;
					(3)the extent of
			 cooperation by other countries in the Western Hemisphere toward achieving such
			 objectives; and
					(4)the steps the
			 United States will take in the current calendar year to accomplish such
			 objectives.
					(b)Preparation and
			 form of reportThe report required under subsection (a) shall
			 rely on public information to the extent possible, and may include a classified
			 annex, if necessary.
				
